Exhibit 10.2

FINAL EXECUTION VERSION

CONSULTING AGREEMENT

This Consulting Agreement (hereinafter the “Agreement”) is by and between
Strategic Hotels and Resorts, Inc. and its affiliates, subsidiaries, related
entities (collectively the “Company”), and Sir David M.C. Michels (hereinafter
“Consultant”). The Company and the Consultant are hereinafter collectively
referred to as the “Parties”.

WHEREAS, the Company desires to engage Consultant in the capacity and under
terms mutually agreed upon by and mutually beneficial for both the Company and
the Consultant, and the Consultant desires to be engaged by the Company under
terms mutually agreed upon by and mutually beneficial for both the Company and
the Consultant;

THEREFORE, in consideration of the mutual covenants, representations and
undertakings contained herein, the Company and the Consultant agree as follows:

 

  1. Responsibilities and Position. Consultant’s responsibilities and duties
will be to identify and/or pursue on behalf of the Company luxury hotel or
resort property, asset or equity acquisition opportunities on the European
continent, facilitate relationships with hotel management companies, investment
banks, lenders and advisors relating to the Company’s European operations,
transactions or business strategy, provide advice and recommendations to the
Company regarding the Company’s European hotel portfolio, participate in the
annual budgeting process for the Company’s European hotel portfolio, and such
other duties as Consultant and Company shall otherwise agree. Although
Consultant is to use his best efforts in performing these responsibilities and
duties, this is a part-time, non-exclusive consulting engagement. Consultant is
not an employee of the company, but instead will work independently using
Consultant’s discretion and judgment in performing these duties and
responsibilities for the Company. The title for Consultant’s position with the
Company shall be such title as Consultant and the Company may agree.

 

  2. Start Date/Term. Consultant’s start date will be August 16, 2007 (“Start
Date”). The term of this consulting engagement is 12 months, but will continue
indefinitely thereafter unless terminated by either Consultant or the Company in
accordance with this Agreement. In addition to the termination rights and
obligations set forth in Section 4, Consultant and the Company both have the
right to terminate the consulting engagement by providing 180 days advance
written notice at any time after the expiration of 6 months after the Start
Date.

 

  3. Compensation and Benefits.

(a) Annual Compensation. Consultant will receive annual compensation of
$500,000, paid monthly, in arrears. Consultant will be responsible for payment
of all Consultant’s own taxes.



--------------------------------------------------------------------------------

(b) Administrative Stipend. Consultant will receive an annual stipend of
$25,000, paid monthly, to defray any administrative expenses for items such as
office space, telephone, fax or computer use, and administrative help that
Consultant may incur in performing his duties for the Company.

(c) Expense Reimbursement. The Company will reimburse Consultant for all
reasonable travel and entertainment expenses incurred by Consultant in
connection with Consultant’s performance of his responsibilities and duties for
the Company, subject to submission of adequate documentation.

(d) Restricted Stock Units. On the date of approval of this Agreement,
Consultant shall receive under the Company’s 2004 Incentive Plan a grant of
restricted stock units (“Stock Units”) in a number equal to $150,000 divided by
the closing price for the Company’s common stock on such grant date. Such Stock
Units shall vest in three equal annual installments commencing on the first
anniversary of such grant, provided Consultant is still providing services to
the Company, either as a consultant, director or employee, on such vesting
dates. If the consulting engagement is terminated for Cause under Section 4(a),
any unvested Stock Units shall automatically revert back to the Company.

(e) Insurance and Other Benefits. Consultant is not eligible to participate in
the Company’s medical, insurance and other plans, nor will Consultant receive
any other benefits from the Company except as identified in this Agreement.

 

  4. Termination. The Company may terminate Consultant’s engagement with or
without Cause (as defined in Section 4(a)) or without advance notice, as in its
sole discretion it may decide.

(a) For Cause. The Company may dismiss Consultant at any time without notice for
any of the following reasons: (i) serious misconduct including but not limited
to theft, dishonesty, unethical conduct, or material violation of law;
(ii) material breach of the terms or representations of this agreement; or
(iii) Consultant’s death or disability, subject to the “Termination Due to Death
or Disability” section below.

(b) Without Cause or Proper Notice. Subject to Consultant’s execution of a
release and waiver form acceptable to the Company, (i) if the Company terminates
Consultant’s engagement without Cause as described in Section 4(a) during the
first 12 months after the Start Date, Consultant will receive a lump sum payment
equal to Consultant’s annual compensation, less any compensation received by
Consultant through the date of termination and (ii) if the Company terminates
Consultant’s engagement after 12 months of the Start Date without providing the
necessary notice under Section 2, Consultant will receive payment for 6
additional months equaling a total of $250,000.

 

2



--------------------------------------------------------------------------------

(c) Due to Death or Disability. If Consultant becomes permanently disabled and
unable to perform Consultant’s duties, Consultant agrees the Company may
terminate Consultant’s engagement with the Company without notice.

 

  5. Conditions of Consulting Engagement. By accepting the consulting engagement
contemplated by this Agreement, Consultant will be deemed to have made the
following representations and warranties: Consultant is not taking, and in
connection with his consulting engagement with the Company he will not take, any
action that would result in a violation by him of any “non-compete” or
“non-solicitation” covenant, notice, requirement or other contractual
restriction or obligation binding on Consultant or any continuing duty of
confidentiality or other continuing duty Consultant may have to any current or
former employer or other person or entity for which Consultant has performed
services; and

Consultant’s failure to satisfy any of these conditions will make this Agreement
void.

 

  6. Confidentiality. In the course of this consulting engagement, Consultant
will have access to and the Company will disclose to Consultant confidential,
important, and/or proprietary information concerning the Company, and/or its
activities (hereinafter “Confidential Information” as more fully defined in this
Section). Given that the Consultant will have access to Confidential Information
within the scope of his consulting engagement with the Company, the Consultant
agrees to use the Confidential Information in accordance with the terms and
conditions set forth in this Agreement and solely in connection with the
performance of his duties on behalf of the Company. The Consultant shall hold
and treat Confidential Information in the strictest confidence and will not in
any way directly or indirectly use or disclose or allow others to directly or
indirectly use or disclose the Confidential Information to the detriment of the
Company or for the direct or indirect benefit of the Consultant or anyone other
than the Company. Nothing in this Agreement shall be construed as granting any
rights to the Consultant, by license or otherwise, to any of the Company’s
Confidential Information.

For purposes of this Agreement, “Confidential Information” shall include any
information, data and know-how relating to the business of the Company or its
related entities and affiliates that is disclosed to Consultant by the Company
or known to Consultant as a result of Consultant’s engagement with the Company
and not generally within the public domain, including without limitation, the
following: properties or businesses under consideration for acquisition and/or
development by the Company and the economics thereof; all information related to
the terms, negotiations, and financial information of any transaction
contemplated by the Company; the terms and conditions of all contracts to which
the Company is a party (to the extent not in the public domain) information
about any equity or other funding or borrowing the Company engages in; financial
information concerning or relating to the Company’s business and/or the
employees and affairs of the Company; names and contact information of the
Company’s business partners, investors, vendors, advisors, consultants and
independent contractors; historical and projected accounting, tax and

 

3



--------------------------------------------------------------------------------

financial information; term sheets; operating agreements and other legal
documents; and other information related to the Company’s business plans or
performance. Confidential Information also includes all information of which
unauthorized disclosure could be detrimental to the interests of the Company or
its clients whether or not the Company identifies such information as
Confidential Information.

Confidential Information does not include information that the Consultant can
demonstrate: (a) was in the Consultant’s possession prior to its being furnished
to the Consultant from the Company, provided the source of that information was
not known by the Consultant to be bound by a confidentiality agreement with any
person or subject to other continual, legal or fiduciary obligation of
confidentiality to the Company; (b) is now, or hereafter becomes, through no act
or failure to act on the part of the Consultant, generally known to the public;
(c) is rightfully obtained by the Consultant from a third party, without breach
of any obligation to the Company; or (d) is independently developed by the
Consultant on his own time without the use of Company resources or without use
of or reference to the Confidential Information.

 

  7. Return of Materials. Upon termination of Consultant’s consulting engagement
with the Company, Consultant shall immediately return to the Company any and all
records, notes, and other written, printed, electronically-stored or other
materials furnished to, obtained by or prepared by the Consultant that relate to
Company business that are in the Consultant’s possession or under the
Consultant’s control pertaining, including, but not limited to, Confidential
Information. The Consultant’s return of materials and/or the termination of the
engagement shall not relieve the Consultant from compliance with other terms and
conditions of this Agreement.

 

  8. Covenant Not to Compete. Consultant agrees that, except as otherwise
provided for in this Agreement and except as otherwise may be approved by the
Company’s Board of Directors, during the term of the consulting engagement with
the Company, Consultant will not, directly or indirectly, expressly or tacitly,
for himself or on behalf of any person or entity anywhere within Europe:

(a) own, manage, invest in, operate, acquire or pursue for acquisition any
luxury hotel or resort assets, property or business in Europe identified by
Consultant or the Company as a possible acquisition target during the term of
the consulting engagement;

(b) act as an officer, director, manager, advisor, executive, controlling
shareholder, or consultant to any person, entity or other business associated
with acquiring, investing in, financing, managing, building, operating,
marketing or branding luxury hotels or resorts in Europe; or

(c) become employed by any person, entity or other business associated with
owning, acquiring, investing in, financing, managing, building, operating,
marketing or branding luxury hotels or resorts in Europe in any capacity which
would require Consultant to carry out, in whole or in part, the duties
Consultant has performed for the Company, or which requires Consultant to
provide services which are similar to those he is providing to the Company.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, the restrictive
covenants contained in this Paragraph 3 shall not restrict Consultant from
(i) continuing to engage in his present consulting and advisory activities to
Dubai Holdings, owner of Jumeirah Hotels and Resorts and (ii) from investing in
publicly-traded shares of companies that operate or own hotels in Europe,
provided such investment represents less than 1% of the outstanding equity of
the organization in question and represents less than 5% of Consultant’s net
worth.

 

  9. Non-Solicitation of Employees, Business Opportunities and Financing
Sources. In the course of his consulting engagement, Consultant will have
contact with employees, customers, representatives of target businesses and/or
properties, investors, lenders and other business contacts of the Company. The
Company desires to maintain its relationships with its employees, customers,
investors, lenders and other business contacts, as well as the confidential and
proprietary nature of its Confidential Information and also is required by
applicable laws and regulations to protect the privacy of its clients and their
financial information. During Consultant’s engagement with the Company, the
Consultant shall not, directly or indirectly:

(a) recruit or hire, or attempt to recruit or hire (as an employee, independent
contractor, consultant or otherwise), any employee of the Company who was
employed by the Company during Consultant’s engagement with the Company;

(b) solicit, pursue, or communicate with any individual(s) that work for or with
any luxury hotel, company or property that Consultant identified as a potential
acquisition candidate for the Company, or learned from the Company was a
possible acquisition candidate by the Company during Consultant’s engagement
with the Company; or

(c) except on behalf of the Company, solicit equity or other funding or loans
for any luxury hotel project or resort from a source which directly or
indirectly:

 

  (i) has provided equity or other funding or loans to or for the benefit of the
Company; or

 

  (ii) has purchased or sold a luxury or ultra luxury hotel property from or to
(as the case may be) the Company or any of its related entities.

 

  10. Tax Compliance. The terms of Consultant’s compensation described herein
may be structured, applied and interpreted in a manner the Company deems
necessary to cause such terms to comply with the provisions of section 409A of
the Internal Revenue Code (“Section 409A”) without changing any of the basic
economic terms of this Agreement. Notwithstanding the foregoing, the Company
undertakes no obligation to cause any of such terms to comply with Section 409A.

 

5



--------------------------------------------------------------------------------

  11. Miscellaneous.

(a) Authority. The Company and Consultant each separately represent and warrant,
respectively, that each has the full power and authority to execute and deliver
this Agreement and to perform their respective obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of the Company and
Consultant and is enforceable against the Company and Consultant in accordance
with its terms.

(b) Severability and Effective Date. This Agreement shall continue in full force
and effect at all times. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.

(c) Cooperation. The Consultant agrees to perform any further acts and execute
and deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement. Following any termination of the engagement
between the Consultant and the Company, the Consultant will fully cooperate with
the Company in all matters relating to the Consultant’s continuing obligations
under this Agreement.

(d) Choice of Law and Venue. The laws of the State of Illinois shall govern this
Agreement, without regard to any choice of law rules. The parties hereby consent
to the jurisdiction and venue of the state and federal courts located in Cook
County Illinois, in any action arising out of or relating to this Agreement, and
waive any other venue to which either party might be entitled by domicile or
otherwise.

(e) Exclusive Agreement. This Agreement expresses the full and complete
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior or contemporaneous proposals, agreements, representations
and understandings, whether written or oral, with respect to the subject matter.
This Agreement may not be amended or modified except in writing signed by each
of the parties to the Agreement. This Agreement shall be construed as to its
fair meaning and not strictly for or against either party.

(f) At-Will. Nothing in this Agreement shall be construed to establish an
employment relationship or create a contract of employment for any period of
time or to alter the “at-will” nature of the Company’s consulting engagement
with Consultant.

(g) Enforcement. The foregoing provisions are reasonable and necessary for the
protection of the Company, and the Company will be materially and irreparably
damaged in the event of a breach of Paragraphs 5, 6, 7, 8 or 9. The parties
agree that in addition to any other relief or remedies available to it, the
Company shall be entitled to an appropriate injunctive or other equitable remedy
for the purpose of restraining any actual or threatened breach of Paragraphs 5,
6, 7, 8 or 9 with no bond

 

6



--------------------------------------------------------------------------------

or security required. In the event of any litigation concerning the enforcement
of this Agreement, the prevailing party shall be entitled to recover all costs
and expenses, including attorneys fees, incurred in the litigation.

(h) Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand or by a nationally recognized pre-paid overnight delivery
service, to Consultant at his address or to the Company at the address set forth
below or at such other address is Consultant or the company may specify by
notice to the other:

To the Company:

Strategic Hotels & Resorts, Inc.

Attention: General Counsel

77 West Wacker, Suite 4600

Chicago, Illinois 60602

USA

After September 10, 2007, notices to Company should be sent to:

Strategic Hotels & Resorts, Inc.

Attention: General Counsel

200 W. Madison, Suite 1700

Chicago, Illinois 60606

USA

To Consultant:

Sir David M.C. Michels

114 Balmoral Apartments

2 Praed Street

LondonW2 1JL

United Kingdom

(i) Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing. No
waiver by either party hereto of a breach of any provision of this Agreement by
the other party, or of compliance with any condition or provision of this
Agreement to be performed by such other party, will operate or be construed as a
waiver of any subsequent breach by such other party or any similar or dissimilar
provisions and conditions at the same or any prior or subsequent time. The
failure of any party hereto to take any action by reason of such breach will not
deprive such party of the right to take action at any time while such breach
continues.

 

7



--------------------------------------------------------------------------------

(j) Assignment. Except as otherwise provided in this Section 11(j), this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, representatives, successors and assigns. This
Agreement shall not be assignable by Consultant and shall be assignable by the
Company only to its successors, parents, subsidiaries, affiliates or divisions.

(k) Authority of Consultant to Bind Company. Notwithstanding Consultant’s
responsibilities under the terms of this Agreement, Consultant shall have no
authority or right to bind the Company in any undertaking or transaction.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the dates
set forth below.

Accepted and agreed to this 16th day of August 2007.

 

STRATEGIC HOTELS & RESORTS INC.

By:

 

/s/ LAURENCE GELLER

 

CONSULTANT

By:

 

/s/ DAVID MICHELS

  Sir David M.C. Michels

 

9